                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Joseph McLean, Paul Dunn, Phillip DiWilliams,            Civil No. 18-3175 (DWF/HB)
 Darin Buckman, Mark Pinkosh, and Troy Franks,

                      Plaintiffs,
                                                           ORDER FOR DISMISSAL
 v.                                                         WITHOUT PREJUDICE

 United States Conference of Catholic Bishops,

                      Defendant.


      Based upon the Notice of Dismissal filed by the Plaintiffs on June 6, 2019,

(Doc. No. [59]), and the Court having reviewed the submissions of each party and being

otherwise duly advised in the premises, hereby enters the following order:

      1.     IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE and without cost or disbursements to either party;

      2.     The attached Memorandum is made a part hereof.



Dated: July 9, 2019                      s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge
                                   MEMORANDUM


       The Court has dismissed this matter without prejudice pursuant to the Notice of

Dismissal filed by the Plaintiffs as noted in the Order on June 6, 2018 (Doc. No. 59).

Admittedly, there are circumstances under which the procedures asserted by defense

counsel in his letter of June 19, 2019, (Doc. No. 63) would be required and appropriate.

However, there are also circumstances when a Notice of Voluntary Dismissal Without

Prejudice is appropriate without a Rule 60(b)(1) motion as asserted by Plaintiffs’ counsel

when the District Court has a policy addressing documents that are electronically filed in

error (Doc. No. 58), as was the case here. Moreover, the Court did not require a motion

by the Plaintiffs finding that there was no prejudice to either party by acknowledging the

dismissal without prejudice under the specific procedural circumstances on the record

before the Court.

       For these reasons, the Court has dismissed the case without prejudice.

                                          DWF




                                            2
